Citation Nr: 1402939	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-46 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Chakraborty, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1977 to November 1979.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for a post operative lumbar fusion, claimed as a back injury. 

The Veteran provided testimony at a videoconference hearing before the undersigned Veteran's Law Judge in March 2012.  A transcript of this hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed in order to adjudicate this claim.

The Veteran claims that he was assigned to a forger unit in service in 1979 and was in the process of moving tents when his back "snapped."  He reports that he sought treatment at USAHC Muenchwelder 34th General Hospital, and that x-rays were taken at that time.  The Veteran also reports that x-rays were taken of his back during his entrance medical examination when he joined the Army in 1977, and another x-ray was taken of his back when he reported his back injury in 1979.  The Veteran has also stated that when he asked during his ETS physical about obtaining his back x-rays, he was told that the records had been sent to the Records Center in the U.S. 

Although a general request for service treatment records was made, there is no indication in the file that the RO made a specific request for any in-patient or clinical records from USAHC Muenchwelder 34th General Hospital, or for reports of the 1977 and 1979 x-rays; the Board finds that such an attempt must be made.  

At his hearing, the Veteran testified that Dr. M. had performed surgery on his back in 1997 following a car accident, and had seen that an old injury was present.  A January 1999 letter from Dr. M stated that the Veteran underwent surgery that January.  On remand, the RO should request that the Veteran complete a release form for that health care provider so that VA can ensure that all available records are associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should request any reports of x-rays of the Veteran's back taken in 1977 and 1979 in Germany, to include at USAHC Muenchwelder 34th General Hospital, as well as any in-patient or clinical records from that facility.  All attempts to locate these records should be documented in the claims file.

2. Take appropriate steps to obtain all available records from Dr. M, to include securing the necessary release, and associate them with the claims folder.  

3. Following the above development, the RO is free to perform any additional development deemed necessary as a result of any new records associated with the file.

4. Thereafter, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


